DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19, 21, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the pressure sensor includes a plug sensor having a cover” in line 32.  It is unclear if the plug sensor of line 32 is the same as the plug sensor recited in line 27.  The examiner has interpreted the claim to mean that the plug sensor of line 32 is the same as the plug sensor of line 27.
Claims 13-19, 21, 22 and 25 depend on claim 12 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-19, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2007-053273 by Hueftle et al. as listed in the IDS dated 10/1/2019 (“Hueftle”) in view of U.S. Patent Application Publication 2012/0073379 by Ahles et al. (“Ahles”).

As for claim 12, Hueftle discloses a sensor element (Figs. 1 and 2) for detecting at least one property of a fluid medium, comprising:
at least one housing (112, 114, 116), wherein the housing (112, 114, 116) forms at least one flow channel (along 120, below 116 in Fig. 2) through which the fluid medium is able to flow, and wherein at least one pressure tap (p1) branches off from the flow channel (see Fig. 2); and
at least one pressure sensor (paragraphs [0048] and [0050]), situated in the pressure tap, to detect a pressure of the fluid medium (paragraph [0017]);
wherein the flow channel (along 120) is fully enclosed by the housing so that the flow channel (paragraph [0045]), having a flow channel wall (116), is situated entirely in the housing as a flow tube (see Fig. 1),
wherein the pressure tap (p1) is formed in the flow channel wall (in 116; see Fig. 2),
wherein the flow channel (below 116 in Fig. 2) is configured so that the fluid medium is flowable in a main direction (along 120), which is parallel to the flow channel wall (see Fig. 2), and
wherein the pressure tap (p1) is configured entirely or partially as a bore (see Fig. 2).
Hueftle does not disclose at least one cavity as recited.  Instead, Hueftle discloses a pressure tap with a micromechanical membrane pressure sensor that detects a pressure of the fluid medium (paragraph [0017]).
However, Ahles discloses at least one pressure sensor (12, 16), situated in a pressure tap (2), to detect a pressure of the fluid medium (Abstract);
wherein at least one cavity (14, 15) that is situated between a flow channel (along bottom edge of 1) and a pressure sensor (12, 16) for collecting contaminants in at least one wall of the pressure tap (2), wherein a wall of the pressure tap is in a circular-cylindrical cross-section or a polygonal cross-section.  Ahles discloses that the pressure tap with the micromechanical membrane pressure sensor and cavity detect a pressure of the fluid medium (Abstract).
Because Ahles and Hueftle both disclose pressure taps with micromechanical membrane pressure sensors that detect a pressure of the fluid medium, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the pressure tap with a micromechanical membrane pressure sensor of Ahles (including the pressure sensor and the cavity) for the pressure tap with a micromechanical membrane pressure sensor of Hueftle to achieve the predictable result of detecting a pressure of a fluid medium.
Alternatively or additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pressure tap of Hueftle by including the cavity as disclosed by Ahles in order to increase the burst pressure of the sensor (Ahles: paragraph [0026]).
Hueftle as modified by Ahles discloses that the cavity has at least one sharp edge so that the cavity (Ahles: 14, 15) forms an undercut in the pressure tap (see Fig. 1), wherein the cavity (Ahles: 14, 15) includes a recess (Ahles: paragraph [0026] and Fig. 1), an annular groove, or a cylindrical annular groove, 
wherein the cavity is axially symmetrical (Ahles: “annular recess” implies a diameter with a center; paragraph [0026]) with respect to an axis of the cavity and has a diameter (Ahles: “annular recess” implies a diameter with a center; paragraph [0026]) or equivalent diameter DK, whereas a cylindrical bore (Ahles: 2) of the pressure tap has a diameter (Ahles: paragraph [0026]) or equivalent diameter DD, wherein DK is greater than DD (Ahles: see Fig. 1), wherein along the axis, the cavity has a height HK (Ahles: see Fig. 1), and
wherein between the recess (Ahles: 14, 15) and the pressure sensor (Ahles: 12, 16) and/or an end face of the pressure tap, a wall section (Ahles: sidewalls that define 13 in Fig. 1) is situated and which is formed without the recess, so that the cavity is at a distance from the pressure sensor (Ahles: see Fig. 1),
wherein the pressure sensor includes a plug sensor (Hueftle: 116),
wherein the bore branches off from the flow channel at right angles with respect to the flow channel wall (Hueftle: see Fig. 2), wherein the pressure tap and/or an axis of the pressure tap run generally perpendicular with respect to the main flow direction (Hueftle: see Fig. 2), and wherein the plug sensor projects into the flow channel, so that the flow channel wall is partially formed by the housing (Hueftle: see Figs. 1 and 2),
wherein the pressure sensor includes a plug sensor (Hueftle: 116) having a closed cover (Hueftle: see Fig. 1),
wherein the at least one pressure tap includes multiple pressure taps (Hueftle: p0, p1, p2) situated within the channel section and/or on an outer side of the plug sensor (Hueftle: see Fig. 2),
	wherein multiple pressure taps (Hueftle: p1, p2) are situated on the outer side of the plug sensor (Hueftle: 116) and one pressure tap (Hueftle: p0) is situated in an interior of the channel section (Hueftle: see Fig. 2), and
wherein the pressure tap is configured as a blind hole (Ahles: see Fig. 1), having a side that is open toward the flow channel and an end face facing away from this open side, which is closed and on which the pressure sensor (Ahles: 12, 16) is situated (Ahles: see Fig. 1).

As for claim 13, Hueftle as modified by Ahles discloses that the sensor element includes one of the following: an air mass meter, a flow rate meter (Hueftle: Abstract), a current meter, an absolute pressure meter, or a differential pressure meter.

As for claim 14, Hueftle as modified by Ahles discloses that the bore (Hueftle: p1 and Ahles: 2) branches off from the flow channel (Hueftle: see Fig. 2).

As for claim 15, Hueftle as modified by Ahles discloses that the bore is entirely or partially a cylindrical bore (Ahles: “diameter of bore 2” in paragraph [0026]).

As for claim 16, Hueftle as modified by Ahles discloses that the bore is a blind-end bore (Ahles: see Fig. 1) branching off from the flow channel, and wherein the pressure sensor (Ahles: 12, 16) is situated on one end of the blind-end bore (Ahles: see Fig. 1).

As for claim 17, Hueftle as modified by Ahles discloses that the cavity (Ahles: 14, 15) is the recess in a wall of the bore (Ahles: see Fig. 1).

As for claim 18, Hueftle as modified by Ahles discloses that the recess (Ahles: 14, 15) has an annular shape (Ahles: paragraph [0026]).

As for claim 19, Hueftle as presently modified by Ahles discloses all the limitations of the claimed invention
except that the recess having the annular shape has a diameter or equivalent diameter, which is at least 1.2 times the diameter or equivalent diameter of the bore.
	Ahles discloses that the recess has a diameter that is larger than the diameter of the bore (Ahles: see Fig. 1) so that stresses are relieved (Ahles: paragraph [0026]) but Ahles does not disclose how much larger the recess is compared to the bore.
	It has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See MPEP 2144.05 (II)(A).  Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diameters of the bore and the recess to have the claimed ratio to achieve the predictable result of relieving stress in the sensor (Ahles: paragraph [0026]).

As for claim 21, Hueftle as modified by Ahles discloses that the recess (Ahles: 14, 15) has at least one edge at a transition to the wall of the bore (Ahles: see Fig. 1).

As for claim 22, Hueftle as modified by Ahles discloses that between the recess (Ahles: 14, 15) and the pressure sensor (Ahles: 12, 16), at least one wall section (Ahles: sidewalls that define 13) of a wall of the bore is situated, which has no recess.

As for claim 25, Hueftle as modified by Ahles discloses that a channel section (Hueftle: 126) situated in the housing (Hueftle: 112, 114, 116) is visible (Hueftle: see Figs. 1 and 2), and wherein a fluid medium is able to enter through an opening in the channel section (Hueftle: 128).
	
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the Remarks, Applicant argues that Hueftle does not disclose a  flow channel that is fully enclosed by the housing so that the flow channel, having a flow channel wall, is situated entirely in the housing as a flow tube.  The examiner respectfully disagrees. Hueftle discloses a flow channel (along 120) that is fully enclosed by the housing so that the flow channel (paragraph [0045]), having a flow channel wall (116), is situated entirely in the housing as a flow tube (see Fig. 1).
On page 10 of the Remarks, Applicant argues that the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action.  The examiner respectfully disagrees.  The examiner did not use “Obvious to Try” as a rationale supporting the obviousness rejection.  Instead, the examiner used both a Simple substitution of one known element for another to achieve predictable results and a Use of known technique to improve similar devices in the same way as rationales supporting the obviousness rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853